                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                 March 07, 2019
                         UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                    §
                                            §
VS.                                         §   MAGISTRATE NO. 2:19-MJ-852
                                            §
OSCAR ABEL GONZALEZ-GARCIA                  §


 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

        A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the Defendant pending trial in this

case:

        (1)   There are no conditions or combination of conditions that would reasonably

secure the presence of the Defendant; and

        (2)   There are no conditions or combination of conditions that will reasonably

assure the safety of the community.

        The evidence against the Defendant is substantial. The findings and conclusions

contained in the Pretrial Services Report are adopted. The Defendant has no status to live

or work in the United States. The Defendant has a prior removals and a prior § 1325

conviction. In addition, according to the testimony of the CBP Agent and the complaint,

the Defendant was arrested attempting to circumvent the CBP Falfurrias Checkpoint,

reflecting his awareness that he was in the United States unlawfully and his intent to

avoid detection by law enforcement officials. He is a poor bond candidate.



1/2
       The Defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal.   The Defendant shall be afforded a reasonable opportunity for private

consultation with defense counsel. On order of a court of the United States or on request

of an attorney for the Government, the person in charge of the corrections facility shall

deliver the Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

       ORDERED this 7th day of March, 2019.


                                             ___________________________________
                                             B. JANICE ELLINGTON
                                             UNITED STATES MAGISTRATE JUDGE




2/2
